DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: change “Filed” to “Field” (typographical error).  Appropriate correction is required.

Allowable Subject Matter
Claims 7, 8, 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kihm (US 2014/0321662 A1). 
Claim 1. A stereo headphone (Fig.1 and Fig.2,¶0053, listening device 10) comprising at least: two earpieces each having a housing (Fig.1, Fig.2 and ¶0054, housings 12), a headband connecting the housings of the earpieces (Fig.1, Fig.2 and ¶0054, linking device 14), at least one electronic circuit (Fig.2 and ¶0065, electronic system assembly 50)(Fig.3 and ¶0014-¶0016, electronic system assembly includes processor/electronic circuits) housed at least partially in the housing of at least one of the earpieces, configured to pair the headphone with a remote terminal such as a cellular telephone and to establish a wireless link therewith (¶0063, Bluetooth)(¶0064, Bluetooth-enabled smartphone), the electronic circuit comprising: an internal memory (¶0041, onboard memory)(¶0065, non-volatile memory storage for audio and video files), an audio player (abstract and ¶0042, media player; Fig.3, Media player) to play audio files saved in the internal memory (¶0065-¶0066), and an interface (¶0066, media storage device 52 enables the user to selectively store and user-selected music files as the user wishes to listen to)  making possible to select, as the source to be broadcast in the earpieces, the audio player of the headphone or the paired terminal (abstract and ¶0067).
Kihm teaches the internal memory.
Kihm does not teach the internal memory is more than 32 GB of capacity.
However, the design of a larger/increase capacity of internal memory is old and well know in the art of electronic circuit design.
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to design an internal memory more than 32 GB of capacity as in Kihm’s headphone internal memory. The motivation is for additional storage capacity for increase in storage of media contents for the user’s headphone internal memory.  

Claim 2. The headphone as claimed in claim 1, the internal memory being non-removable for a user (¶0071, onboard memory storage).
Claim 9. The headphone as claimed in claim 1, one of the housings of the earpieces comprising a removable cap defining an outer face, the removable cap allowing access, when removed, to a compartment housing a battery (¶0070, USB Battery charging interface).
Claim 10. The headphone as claimed in claim 1, one of the two housings of the earpieces bearing a jack socket for outputting an analog audio signal (¶0072, analog audio outputs) and/or one of the two housings of the earpieces bearing a jack socket for inputting an analog audio signal.
Claim 12. The headphone as claimed in claim 1, the electronic circuit comprising an identifier which is specific to the headphone, the electronic circuit being configured to communicate the identifier to a terminal with which the headphone is paired, the identifier being stored in an encrypted manner in the memory of the headphone (¶0064, Headphone wireless interface connected with Bluetooth-enabled smartphone. Inherent the wireless Bluetooth pairing protocol includes an identifier which is specific to the headphone; communicate the identifier to the smartphone with which the headphone is paired, the identifier being stored in an encrypted manner in the memory of the headphone).
Claim 13. The headphone as claimed in claim 1, the electronic circuit comprising an Near Field communication module (¶0068).
Claim 14. The headphone as claimed in claim 1, the headband having a curvature about a first geometric axis contained in a median plane on either side of which the two earpieces are arranged, and a curvature about a second geometric axis contained in the same median plane but substantially perpendicular to the first axis (Fig.2).

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kihm (US 2014/0321662 A1) in view of Karacal (US 2018/0220219 A1).

Claim 3, Kihm does not teach each earpiece comprising a cushion of annular shape, with shape memory, designed to rest against a user's ear, mounted removably on the housing of the earpiece.
However, Karacal teaches teach each earpiece comprising a cushion of annular shape, with shape memory, designed to rest against a user's ear, mounted removably on the housing of the earpiece (Karacal, ¶0039). The motivation is for allows interchangeability of different types of ear pads, depending on the needs of the user (Karacal, ¶0039).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where each earpiece comprising a cushion of annular shape, with shape memory, designed to rest against a user's ear, mounted removably on the housing of the earpiece as taught by Karacal in Kihm for allows interchangeability of different types of ear pads, depending on the needs of the user.

Claim 4, Kihm does not teach the earpiece housing having a peripheral groove, the groove being delimited on the cushion side by the edge of a support cup of a speaker and on the other side by an inner cover of the housing of the earpiece, the support cup having a periphery and a notch open on the periphery, facilitating an insertion of the cushion into the groove when mounting on the housing and/or facilitating a separation of the cushion from the housing.
However, Karacal teaches the earpiece housing having a peripheral groove, the groove being delimited on the cushion side by the edge of a support cup of a speaker and on the other side by an inner cover of the housing of the earpiece, the support cup having a periphery and a notch open on the periphery, facilitating an insertion of the cushion into the groove when mounting on the housing and/or facilitating a separation of the cushion from the housing (Karacal, Fig.4 and ¶0033). The motivation is for allows interchangeability of different types of ear pads, depending on the needs of the user (Karacal, ¶0039).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where the earpiece housing having a peripheral groove, the groove being delimited on the cushion side by the edge of a support cup of a speaker and on the other side by an inner cover of the housing of the earpiece, the support cup having a periphery and a notch open on the periphery, facilitating an insertion of the cushion into the groove when mounting on the housing and/or facilitating a separation of the cushion from the housing as taught by Karacal in Kihm for allows interchangeability of different types of ear pads, depending on the needs of the user.

Claim 5, Kihm teaches the housing comprising a body having a lateral wall and an upper extension, for connection to the headband, molded as one piece with the lateral wall, the extension having an arcuate shape (Kihm, Fig.1 and Fig.2).
Kihm does not teach at least partially housing a telescopic slide mechanism configured to adjust the height of the headband with respect to the housings of the earpieces.
However, Karacal teaches at least partially housing a telescopic slide mechanism configured to adjust the height of the headband with respect to the housings of the earpieces (Karacal, ¶0007). The motivation is for to move the ear pad between a first position in contact with the housing and a second position tilted relative to the housing relative to user’s ear (Karacal, ¶0007).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where least partially housing a telescopic slide mechanism configured to adjust the height of the headband with respect to the housings of the earpieces as taught by Karacal in Kihm for to move the ear pad between a first position in contact with the housing and a second position tilted relative to the housing relative to user’s ear.

Claim 6, Kihm does not teach the headband comprising a shape memory foam arranged between an outer support, of arcuate shape, and an inner bearing part, produced in an elastomeric material.
However, Karacal teaches the headband comprising a shape memory foam arranged between an outer support, of arcuate shape, and an inner bearing part, produced in an elastomeric material (Karacal, Fig.14 A, 14B ¶0042-¶0043). The motivation is for provide a snap fit hinge that biases the ear pad into contact with the inner housing (Karacal, ¶0043).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where the headband comprising a shape memory foam arranged between an outer support, of arcuate shape, and an inner bearing part, produced in an elastomeric material as taught by Karacal in Kihm for provide a snap fit hinge that biases the ear pad into contact with the inner housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 18, 2022
/SIMON KING/Primary Examiner, Art Unit 2653